PER CURIAM.
The jury found defendant guilty of the sale of a controlled substance, § 195.211, RSMo 1994. Pursuant to the jury’s recommendation, the trial court sentenced her to 10 years imprisonment.
On appeal, she alleges the trial court abused its discretion when it denied her motion for a new trial. Specifically, she contends the verdict was not unanimous because one juror did not agree with it.
Defendant also alleges the motion court erred in denying her Rule 29.15 motion for ineffective assistance of counsel. We disagree and affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 84.16(b) and 30.25(b).